Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-6, and 8-12 are allowed. 
Grant (US 2015/0182330, hereinafter Grant) and Ritchey et al. (US Patent No. 9,101,279, hereinafter Ritchey) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Grant and Ritchey fails to teach or suggest wherein occluding further comprises altering a transparency off a see-through element such that the altered transparency obscures the unviewable element 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Re claim 11, the combination of Grant and Ritchey fails to teach or suggest “…   and 3occluding, by an implanted occlusion device, the at least a portion of the unviewable element such that the at least a portion of the unviewable element is not visible to the user, wherein the step of occluding comprises turning off the camera 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 11.
Re claim 12, the combination of Grant and Ritchey fails to teach or suggest “… and occluding, by an implanted occlusion device, the at least a portion of the unviewable element, wherein the occluding comprises disabling a recording function such that the unviewable element is prevented from being recorded 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 12.
Dependent claims 3-6 and 8-10 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grant and Ritchey are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Grant discloses, an intraocular implant with input and/or output electronics are described. In some embodiments, the system includes an intraocular lens having at least one optic operably coupled to a haptic, one or more input electronics on the haptic and/or the optic; and one or more output electronics on the haptic and/or the optic for receiving and/or transmitting data (Abstract). 
Ritchey discloses, a mobile user borne system collects and records brain activity data and surrounding environment data and statistically correlates and processes the data for communicating the data into a recipient biological, mechanical, or bio-mechanical system (Abstract). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696